Citation Nr: 1522805	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  09-22 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an increased compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Manchester, New Hampshire, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2011, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The case was remanded by the Board in November 2011 so that an additional treatment records could be obtained and an examination obtained with medical opinion regarding functional impact of the Veteran's hearing loss could be ascertained.  This was accomplished and the case was returned to the Board for further appellate consideration.  

By a May 2014 decision, the Board denied a compensable rating for bilateral hearing loss and remanded the issue of TDIU, which was claimed by the Veteran in an application received in August 2012.  The appellant appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to a November 2014 Order, following a Joint Motion for Remand (JMR).  The parties requested that the Court vacate the Board's May 2014 decision regarding the denial of an increased rating for bilateral hearing loss and remand the matter so that the Board could consider VA outpatient treatment records, dated in March 2014, that were constructively before the Board, but had not yet been associated with the Veteran's paper or electronic claims folders.  The Court granted the joint motion and remanded the case to the Board.

By a May 2014 rating decision, the RO granted TDIU, effective March 14, 2013.  This represents a complete grant of the benefit originally sought.  Thus, the Board does not have jurisdiction over this issue. See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (Board cannot possess jurisdiction over an issue where a rating decision constituted a full award of the benefit sought on appeal).  Thus, the only issue remaining for appellate consideration, is the one listed on the title page. 

The issue of entitlement to an increased compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The remaining issue on appeal is entitlement to an increased compensable rating for bilateral hearing loss.  As noted in the Introduction, in a November 2014 JMR, the parties requested that the Court vacate the Board's May 2014 decision regarding the above-cited claim and remand the matter so that the Board could consider VA outpatient treatment records that were constructively before the Board, but had not yet been associated with the Veteran's paper or electronic claims folder. Specifically, a March 20, 2014 VA treatment report uploaded to the Veteran's Virtual VA electronic records system reflecting that the Veteran underwent an audiological evaluation at the White Junction, Vermont VA Medical Center (VAMC).  However, the complete results of the audiological evaluation are not of record.  As these results might show that the Veteran's hearing loss had increased in severity during the appeal period, they are relevant to the claim.  Therefore, on remand, the RO should attempt to obtain the Veteran's complete audiological evaluation results performed at the White Junction, VAMC on March 20, 2014, as well as all other outstanding treatment records from this facility since that time.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

During his evaluation at the VAMC in March 2014, the Veteran indicated that his hearing loss disability had worsened since the most recent VA audiometric evaluation that was performed in December 2011.  (See VA treatment report, dated March 20, 2014).  Thus, the Board finds that VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his bilateral hearing loss disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  
Accordingly, the matter is REMANDED for the following action:

1.  Obtain and associate with the Veteran's Veterans Benefits Management System (VBMS) electronic record any relevant VA medical evidence, or private medical evidence identified by the Veteran since March 2014.  This must specifically include the complete results of the Veteran's audiological evaluation performed at the White Junction, Vermont VAMC on March 20, 2014, as well as any other outstanding treatment records from that facility since that date.  All efforts to obtain these records must be documented in the claims files.

2.  After any additional evidence has been received and associated with the Veteran's VBMS electronic record, he should be scheduled for a VA examination to ascertain the current level of severity of his service-connected bilateral hearing loss.  The Veteran's physical claims files and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed. 

The examiner must specify the dates encompassed by the electronic records that were reviewed.  All testing, to include an audiogram, must be performed.  Specifically, the results of the audiology evaluation must state, in numbers, the findings of pure tone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz , provide the pure tone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  After review of the examination findings, the audiogram, the statements of the Veteran as to the functional effects caused by his hearing disability, and the previous audiology test results of record, the examiner must discuss and explain the impact of the severity of the Veteran's bilateral hearing loss on his employment.  The examination report must be typed. 

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

4.  The medical examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented.

5.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. R. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


